PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $350.00 for a damaged *3016mm film mailed by the respondent to the claimant. The film was sent uninsured, and arrived damaged. The respondent admits the validity of the claim, but also states that there were no funds remaining in the respondent’s appropriation for the fiscal year in question from which the claim could have been paid.
Although this a claim which, in equity and good conscience, should be paid, we believe that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.